Per Curiam.
The evidence of the robbery was positive. The identity of the defendants as the perpetrators was equally positive. The victim notified the officers immediately after the assault. They arrested the defendants near the scene. Williams threw away the gold watch which was taken from the prosecuting witness. The officer recovered it. Both defendants had served prison sentences for crimes of violence. The sentences approached but did not exceed the maximum permitted by law. In the trial, we find
No error.